Lyoít, J.
Tbe agreement contained in tbe note given for tbe premium is part of tbe contract of insurance; and tbe cases cited by tbe learned counsel for tbe defendant abundantly show that under such contract tbe liability of tbe defendant on tbe policy was absolutely suspended by tbe failure of tbe plaintiff to pay tbe note when due. Tbe note never having been paid, such liability was never restored; and tbe loss occurring after tbe plaintiff was thus in default, tbe defendant is not liable therefor. It is so held, and tbe reasons are sufficiently stated, in Joliffe v. Madison Mut. Ins. Co., ante, p. 111. Those reasons need not be repeated here.
Tbe portion of tbe answer demurred to states a perfect defense to tbe action; and tbe demurrer should have been overruled.
*124By the Court. — Order reversed, and cause remanded for further proceedings according to law.